Exhibit 10.20


AMENDMENT NO. 7


INTERNATIONAL PAPER COMPANY
UNFUNDED SUPPLEMENTAL RETIREMENT PLAN
FOR SENIOR MANAGERS






WHEREAS, effective as of January 1, 2008, the International Paper Company
Unfunded Supplemental Retirement Plan for Senior Managers (the “Plan”) was
amended and restated in its entirety;


WHEREAS, pursuant to Section 9 of the Plan the Company reserves the right to
amend, modify, or terminate the Plan at any time by action of the Board;


WHEREAS, the undersigned is the “Plan Administrator” of the Plan within the
meaning of Section 10 of the Plan;


WHEREAS, the Company desires to exclude any employee who is a nonresident alien
with respect to the United States and who is not an “Eligible Employee” as
defined in the Plan, from designation as a “Specified Employee” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended, and
regulations issued thereunder; and


WHEREAS, on July 11, 2016, the Management Development and Compensation Committee
of the Board of Directors delegated its authority to review and approve
non-substantive changes to the nonqualified plans of the Company to the
administrator for each of such plans;


NOW, THEREFORE, the Plan is amended effective as of the execution date of this
Amendment, as follows:


1.
By inserting the following new language at the end of Section 9:



“Effective on [the execution date of this amendment], the election in accordance
with paragraph (i)(8) of Treasury Regulations Section 1.409A-1 to apply the rule
of Treasury Regulations Section 1.415(c)-2(g)(5)(ii) to not treat as
compensation under Section 415 of the Internal Revenue Code certain
compensation, applies to the Plan. The compensation excluded from consideration
under Section 415 is compensation excludible from an employee’s gross income
because it is attributable to services performed outside the United States by an
employee who is a nonresident alien as defined in Section 7701(b)(1)(B) of the
Internal Revenue Code, and is not an Eligible Employee, that is not effectively
connected with the conduct of a trade or business


1



--------------------------------------------------------------------------------

Exhibit 10.20


within the United States. The effect of this election is that an employee who is
a nonresident alien and is not an Eligible Employee will not meet the definition
of “specified employee” under Section 409A(a)(2)(B)(i) of the Internal Revenue
Code.”
   
 




IN WITNESS WHEREOF, this amendment is executed this 12th day of July    , 2016.


INTERNATIONAL PAPER COMPANY




By: /s/ Thomas G. Kadien
Name: Thomas G. Kadien
Title: Senior Vice President, Human Resources,
Government Relations and Global
Citizenship, and as Plan Administrator of
the International Paper Company
Unfunded Supplemental Retirement Plan
For Senior Managers
                        
 


                     
 




 






2

